Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrically powered” winch (claims 4, 18), light (claim 17) and solar cell and battery (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 9, 10, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie (US 9,282,752) in view of McKenzie (US 7,931,524).
	Wylie discloses-
a base assembly 20 with a distal end 24 and a proximal end 22, a distal end adapted to horizontally couple to a vehicle frame assembly;
a vertical frame assembly with a top end and a bottom end, the bottom end of the vertical frame assembly coupled to a proximal end of a base assembly, a vertical frame assembly horizontally divided to form an upper portion 56 and a lower portion 42, an upper portion 56 narrower than a lower portion 42 and adapted to at least partially telescopically slide into a lower portion, one hole member pair 95 aligned horizontally on an upper portion and a lower portion and coupled by one removable bolt assembly 101;
a cantilevering coplanar arm assembly 71 with a proximal end 72, a distal end 74, and a middle portion, a right side portion of a coplanar arm assembly and a left side portion of a coplanar arm assembly coupled to a proximal rotatable pully assembly 82 and a distal rotatable pully assembly 82 (FIG. 2), a distal end 74 of a coplanar arm assembly rotatably coupled to a top end of a vertical frame assembly 56; and
a manual winch assembly 84 mounted to a lower portion 42 adapted to pull a cable assembly 86 between right and left side portions of a coplanar arm assembly and over a distal and proximal pully assemblies 82, 82 coupled to a coplanar arm assembly to provide a lifting force to an object 100 attached to a cable assembly thereto.
Wylie does not disclose proximal horizontal bracket support member, a support arm assembly and a coplanar arm adapted to and adapted to partially rotate substantially vertically, a distal end of a support arm assembly pivotally coupled to an upper portion of a vertical support assembly and adapted, when coupled to a coplanar arm assembly, to create a substantially rigid triangular bracket structure.
	And, McKenzie discloses proximal horizontal bracket support member 128 such that a bottom end of a vertical frame assembly 120 coupled to a proximal end of a base assembly 112 and supported by a proximal horizontal bracket support member 128. In addition, McKenzie discloses a vertically foldable and cantilevering coplanar arm assembly 134 with a proximal end, a distal end, and a middle portion, a right side portion of a coplanar arm assembly and a left side portion of a coplanar arm assembly, a distal end of a coplanar arm assembly rotatably coupled to a top end 140 of a vertical frame assembly 120 and adapted to at least partially rotate substantially vertically, a middle portion of a coplanar arm assembly removably coupled to a support arm assembly 142 at a proximal end of a support arm assembly, a distal end of a support arm assembly pivotally coupled to a upper portion of a vertical support assembly and adapted, when coupled to a coplanar arm assembly, to create a substantially rigid triangular bracket structure (FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wylie to include proximal horizontal bracket support member and a support arm assembly, as taught by McKenzie, thereby allowing coplanar arm to be set at varying angles depending on the length of the article to be pulled by a cable system.
Claims 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of McKenzie and further in view of Calvery (US 7,604,450) which discloses five hole member pairs 42 that are horizontally disposed on an upper portion 38 and coupled by one removable bolt assembly 48, 48 to a lower portion 38 adapted to set a vertical frame assembly at variable heights. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wylie to include five hole member pairs are horizontally disposed on an upper portion and coupled by one removable bolt assembly to a lower portion, as taught by Calvery, such that a portable hoist “can then be assembled with the mast 30 horizontal within easy reach of an assembler and then rotated on the pivot bar 14 to the mast vertical position 36.”
Claims 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of McKenzie and further in view of Davis (US 9,327,947).
Wylie does not disclose electrically powered winch assembly. Davis teaches that the “present invention relates to all-terrain vehicles and lifting equipment. More specifically, the present invention pertains to a lifting crane in connection with an all-terrain vehicle, whereby the crane is pivotable, extendable, and driven by either a hand crank winch or an electrically powered winch assembly for lifting heavy objects onto the vehicle.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wylie to select either a hand crank winch assembly or an electrically powered winch assembly, as taught by Davis, where within the art of ATV attached load lifting apparatus electric winches are well known substitute for manual winches.
Allowable Subject Matter
Claims 14-20 are allowed. In addition, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652